DETAILED ACTION

Application Status
	Claims 1-11 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 April 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-3, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (DE 10251213 A1).
With respect to claim 1, Peter discloses: A spring-absorber system for a wheel suspension of a vehicle (see abstract) comprising: a spring module (1/14, Fig. 6) including a suspension spring (14) with a spring constant kT and an absorber (1) connected in parallel with the suspension spring and filled with a fluid (see “fluid chamber 3a”, paragraph [0051]); and at least two additional spring modules (2b/2c), each containing a respective container (3b/4b and 3c/4c), wherein each container includes a respective container volume (3b and 3c) which is subjected to pressure by a respective additional suspension spring (4b and 4c) with a respective spring constant kn, wherein the container volumes each have a flow connection via a respective fluid line (illustrated but not numbered) to an absorber section (portion of 1 below piston 5a) of the absorber, wherein an absorber section volume of the absorber section is reduced during a compression stage of the absorber; wherein at least one additional spring module of the at least two additional spring modules includes a controllable shut-off valve (11, Fig. 6, also see Fig. 10) with which the respective fluid line is blockable.
Note, the recitation that the spring-absorber system is for a wheel suspension, “of a motor vehicle” is considered functional language because the recitation merely states the way in which the claimed device is intended to be used. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.01, II.). 

	With respect to claim 3, Peter discloses: the respective additional suspension spring (4b or 4c, Fig. 6) of at least one additional spring module (2b or 2c) of the at least two additional spring modules is a gas compression spring (see “gas pressure chambers 4b, 4c”, paragraph [0046]).
 	With respect to claim 7, Peter discloses: each of the respective containers (3b/4b and 3c/4c, Fig. 6) is a cylinder with a first variable volume cylinder (portion below pistons 5b/5c) chamber and a second variable volume cylinder chamber (portions above 5b/5c) separated by a movable separating piston (5b/5c), wherein the first variable volume cylinder chamber is connected via the respective fluid line (illustrated, not numbered) to the absorber section (portion of 1 below piston 5a), and wherein the second variable volume cylinder chamber accommodates the respective additional suspension spring (4b/4c) which applies pressure to the first variable volume cylinder chamber via the separating piston (see “gas pressure chamber”, paragraph [0034]).
With respect to claim 10, Peter discloses: at least one additional spring module (2b/2c, Fig. 6) is formed integrally with the absorber (1) to form one component (see Figs. 15-17). 
	With respect to claim 11, Peter discloses: A method for spring constant control with a spring-absorber system according to claim 1, comprising the acts of controlling a respective controllable shut-off valve (11, Fig. 6, also see Fig. 10) of the at least two additional spring modules (2b/2c) by a shut-off valve controller (see “control device”, paragraph [0042]) to block or enable fluid flow between the respective additional container (3b/4b) and the absorber section (portion of 1 below piston 5a) depending on a total spring constant that is to be achieved kG (see Fig. 9 and paragraphs [0039-0040]), wherein the absorber section volume is reduced during the compression stage of the absorber, so that 

                                    
                                        
                                            
                                                k
                                            
                                            
                                                G
                                            
                                        
                                        =
                                        
                                            
                                                k
                                            
                                            
                                                r
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                
                                                                    
                                                                        1
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                k
                                                                            
                                                                            
                                                                                n
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                -
                                                1
                                            
                                        
                                    
                                



wherein only the respective spring constants kn of the at least two additional spring modules with controllable shut-off valves in a position enabling the fluid flow are incorporated into the sum of the inverse values of the spring constants kn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (DE 10251213 A1).
With respect to claims 4-6, Peter discloses all of the features as set forth above but is silent in teaching: the respective spring constants kn differ from each other, one of the respective spring constants kn is between 1 and 2 N/mm, and the spring constants are multiples of each other. However, 
 With respect to claim 9, Peter discloses all of the features as set forth above, but is silent in teaching: a membrane between one of the first and second variable volume cylinder chambers and a cavity formed by the separating piston. 
 In one embodiment, Peter discloses the use of membranes in place of separating pistons (see paragraph [0056], and Fig. 30). Peter further notes that membranes offer particular advantages in forming seals between chambers by eliminating the need for high surface quality on the inner circumference of the cylinder and outer circumference of the piston (see paragraph [0056]). Before the time of filing, it would have been obvious to a person having ordinary skill in the art to combine the embodiment that uses movable pistons with the embodiment that uses membranes to provide a piston-cylinder arrangement without the need for high quality surface finishes. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses spring-absorber systems having changeable spring characteristics in general. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614